      Case 1:18-mj-00185 Document 9 Filed 10/15/18 Page 1 of 1 PageID #: 16



                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA

                     Plaintiff,

              v.                            CASE NO.: 18-185M


Kenneth Holland,
                     Defendant.


                                   0 R D E R

              WHEREAS, this matter came before this Court on

October 15, 2018, for the purpose of a preliminary hearing;

and

              WHEREAS, the United States has produced sufficient

evidence to convince the undersigned that there is probable

cause to believe that an offense has been committed by the

defendant against the laws of the United States;

              IT IS ORDERED, that the defendant is held to await

further action by the court.



Dated:




                                                           rry R. Fallon
                                                          s Magistrate Judge
